                                              ORDER
       This matter is before the Court sua sponte as result of repeated letters by David Parvin to

the undersigned magistrate judge assigned to this case. Mr. Parvin, who is represented by counsel,

is to refrain from such letter writing and should rely instead on his counsel to file the appropriate

motions for any relief requested. The court will not entertain requests for relief embedded in letters

addressed to the undersigned magistrate judge.

        SO ORDERED, this Thursday, July 18, 2019.

                                                       /s/ Jane M. Virden
                                                       UNITED STATES MAGISTRATE JUDGE
